Sherwood, J.,
(concurring). — I have no doubt of the correctness of the position taken by Gantt, P. J., that Hargadine should be estopped from asserting title to the land after the making of the agreement and deed and payment of the consideration as suggested by .himself. Unless this is what he meant, the transaction between William Oohen and himself was an idle form and a useless ceremony.
And I hold, further, that, even if Philip Oohen furnished the funds for the purchase of the property and the obtaining of the deed from Hargadine, that fact would not change the result; for Hargadine could not gainsay it. But, notwithstanding this, the only way to take advantage of this dormant estoppel is to plead it, as estoppels in pais are valueless, unless pleaded, as shown by Burgess, J.
*241In consequence of the failure to plead the estoppel, the case stands here without the protection afforded by the latent, unpleaded and undeveloped estoppel.
These remarks, however, would not apply to what is known as the “outside creditors;” for they have not “tied a knot with their tongues that they could not untie with their teeth,” as has Hargadine.
• As it is agreed by my associates that the judgment must be reversed and the cause remanded, ample opportunity will be afforded the contestants to fairly develop all the issues in the cause before it returns again to this court.